 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   LETHA PEARL WILKS,                                 1:19-cv-01640-GSA (PC)
12                     Plaintiff,
                                                        ORDER GRANTING APPLICATION
13          v.                                          TO PROCEED IN FORMA PAUPERIS
14   CHOWCHILLA WOMEN FACILITY,
                                                        (Document# 2)
15                     Defendant.
16

17

18          Plaintiff is a former state prisoner proceeding pro se in a civil rights action pursuant to 42
19   U.S.C. § 1983.
20          In the instant action, plaintiff filed an application to proceed in forma pauperis on

21   November 13, 2019. (ECF No. 2.) Examination of these documents reveals that plaintiff is

22   unable to afford the costs of this action. Accordingly, the motion to proceed in forma pauperis is

23   GRANTED.

24
     IT IS SO ORDERED.
25

26      Dated:     November 21, 2019                                /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
